Citation Nr: 0109692	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

(The issues of entitlement to service connection for cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  The veteran died in March 1999 and the claimant is his 
widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision from the 
Jackson, Mississippi VA Regional Office (RO).  The appellant 
and her representative appeared before a hearing officer at a 
hearing at the RO in March 2000.


FINDINGS OF FACT

1.  The veteran died in March 1999.

2.  The claimant's countable income consists of $16,000 in 
annual income from employment and Social Security 
Administration benefits paid at the monthly rate of $153 in 
1999 for herself and her two dependent children.

3.  The claimant's annualized countable income exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse with two dependent children.


CONCLUSION OF LAW

The claimant's total family income is a bar to improved death 
pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5312 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.23, 3.24, 3.271, 3.272, 3.273 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the law pertaining to the 
duty to assist and notice provision was revised during the 
pendency of this appeal.  Here, the Board finds that the RO 
has met its duty to assist the claimant in the development of 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case and the Supplemental Statement 
of the Case issued during the pendency of the appeal, the 
claimant and her representative were given notice of the 
information or lay evidence necessary to substantiate the 
claim.  The claimant has provided her income information.  A 
hearing was conducted before the RO and transcript associated 
with the claims folder.

The veteran died in March 1999.  In August 1999, the claimant 
submitted a claim for VA death pension benefits.  Evidence of 
record reveals that the claimant and the veteran were married 
in June 1990.  The claimant reported that she had two 
dependent children in her custody.  According to the 
claimant, she received $16,000 in annual income from 
employment and that she and each child received monthly 
payments from SSA in the amount of $153.  Thus, the 
claimant's total family income for 1999 was $21,509. The 
claimant did not report any medical expenses or school 
expenses for the children.  By letter dated in September 
1999, the RO informed the claimant that the countable annual 
family income exceeded the applicable VA income limitation of 
$9,202 for the purposes of improved VA death pension 
benefits. 

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of the veteran for nonservice-connected death.  
Among other requirements, the benefit may be paid only if 
annual income is not in excess of the maximum annual pension 
rate which is established each year.  38 U.S.C.A. §§ 1503, 
1541, 5312 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.273 (2000).  In determining annual income, all payments of 
any kind or from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 
3.271 (2000). 

The Board notes that the veteran's widow has argued that she 
needs financial assistance for the veteran's children.  
Children in the custody of a surviving spouse who has basic 
eligibility to receive improved pension do not have separate 
entitlement.  38 C.F.R. § 3.24 (2000).  Consequently, income 
of both the surviving widow and the children must be 
considered when determining income eligibility for death 
pension.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2000).  The claimant filed 
her claim for death pension in August 1999.  Effective 
December 1, 1998, the maximum annual rate of improved death 
pension for a surviving spouse with one child was $7706 with 
$1496 for each additional child; thus, totaling $9202 for a 
surviving spouse with two dependent children.  Effective 
December 1999, the maximum annual rate was $7891 with $1532 
for each additional child; thus, totaling $9423 for a 
surviving spouse with two dependent children.  38 U.S.C.A. §§ 
1541, 5312; 38 C.F.R. § 3.23.

On her August 1999 application for death pension, the 
veteran's widow indicated she had annual income of $16,000 
and that she and her two dependent children each received 
$153 per month.  This translates into a total annual income 
of $21,509.  No deductions were reported.

While the Board can certainly empathize with any financial 
difficulty the surviving spouse and children may experience, 
given the total annual countable income of $21,509, it is 
clear that the claimant has exceeded the income limitation 
for death pension (for a surviving spouse with two dependent 
children).  Thus, the claim must be denied due to excessive 
income.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits is precluded by law and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the countable annual income of the surviving spouse and 
dependent children is excessive for payment of VA improved 
death pension, the appeal is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

